Citation Nr: 1624685	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  12-36 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right ankle disability.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel

      
      
      
      
      
      
      
      
      
      
      
INTRODUCTION

The Veteran served on active duty from January 1989 to January 1993, including a period from December 1990 to June 1991 in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This issue was remanded in March 2015 for additional development.  That development has been completed and the issue is ready for adjudication.


FINDING OF FACT

The Veteran is not shown to have a right ankle disability which is related to service.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, an August 2010 correspondence provided notice of the information and evidence needed to substantiate his claim for an increased disability rating for his service-connected right knee disability.  The notice letter was consistent with Dingess, as it included notice of the process in which VA assigns disability evaluations and effective dates.  In addition, the letter provided further information on the evidence needed to make a decision.  Consequently, VA has met the duty to notify.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  This includes those additional records the Board directed be obtained in the March 2015 remand.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In as much as possible, the RO has completed the mandates of the March 2015 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, while the Veteran was scheduled for a VA examination as requested in that remand, he did not present for his examination.  38 C.F.R. § 3.655.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  See 38 U.S.C.A. § 1154(b).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran asserts that he incurred a right ankle disability in service.  Specifically,
he claims that he sprained the right ankle while on active duty and that current right
ankle disability is related to that incident.

Initially, service treatment records are silent as to any right ankle injury or disability.  However, the Veteran is competent to describe current right ankle pain and may report an in-service right ankle injury during service.  

However, the evidence of record does not establish a present right ankle disability.  In the absence of proof of a present disability there can be no valid claim, and the benefit sought is not warranted.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

As such, there is no evidence of a link between any current disability and service.  Of note, following the March 2015 remand, the Veteran was scheduled for a VA examination in order to determine whether the Veteran had a right ankle disability which was related to service.

Regrettably, the Veteran failed to present to a scheduled VA examination which could have provided additional evidence necessary to his claim, such as a current diagnosis, and a nexus to in-service symptomatology.  

When a claimant, without good cause, fails to report for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655

Thus, considering the evidence of record, the Board finds that the evidence is against a finding of service connection.  The evidence of record presently includes only the Veteran's reports that he has a right ankle disability which is related to an in-service injury.  While the Veteran is competent to report an in-service injury and right ankle symptoms, the Veteran's own lay opinion as to whether he has a right ankle disability which is related to service is not probative, as he lacks the medical training and expertise to make a diagnosis of the claimed condition or to relate this disorder to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The evidence of record is against service connection as there is no competent evidence of a right ankle disability or a relationship between a right ankle disability and service.  Thus, the preponderance of the evidence is against the claim; there is no doubt to be resolved and service connection for a right ankle disability is not warranted.

ORDER

Entitlement to service connection for a right ankle disability is denied.



____________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


